Title: From George Washington to Samuel Holden Parsons, 5 September 1780
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Dear Sir
                            Head Quarters Hackinsack Sept 5th 1780
                        
                        From the advanced stage of the Campaign, and the Small number of recruits which have lately come in for the
                            Connecticut Line, I presume we have received the greater part of the Levies which will be obtained from the State, and
                            that your presence there can be of but little further service—And as no intelligence has been received since I wrote you
                            last, which will render it necessary for you to continue with the Troops on the East side of the River—I have to request
                            that you will join the Main Army as soon as you can after the receipt of this; leaving Colo. Durkee to superintend the
                            recruiting service & to forward such Levies as may yet be collected. I am Dear Sir Your Most Obedient & very
                            Hble Servt

                    